Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,779,954. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a kit for orthopedic surgical procedures that comprises three or more similar orthopedic implants, wherein a first of the implants has a first density, the second implant has a second density that is lower than the first density, and the third implant has a third density that is lower than the first and second densities, and  instructions for use during a surgical procedure on a patient based on densities of a patient’s native bone site.
Both the granted patent and present application disclose a method of treating a patient who requires surgical implantation of an orthopedic implant comprising the steps of determining a density of the patient's native bone at a site of surgical implantation where the implant will be in contact with the patient's native bone, retrieving from among three or more similar implants an implant that has a density that is closest to the density of the patient's native bone at the site of surgical implantation and implanting the retrieved implant in the patient to the exclusion of the other two or more implants.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9-17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0117817 to Moore et al. in view of U.S. Patent Pub. No. 2016/0117817 to Seel.
As to Claim 2, Moore discloses a kit (Figs. 9-15) for an orthopedic surgical procedure [0012]. The kit comprises three or more similar orthopedic implants (410), wherein each of the implants has a different density (selection of implant described in [0065]), and instructions for use during a surgical procedure on a patient comprising the following steps [0094] and implanting the implant that is closest in density to the patient's native bone at the site of surgical intervention (selection of implant described in [0065]).
As to Claim 9, Moore discloses a kit wherein the implants (410) are interbody cages [0053, 0060]. 
As to Claim 10, Moore discloses a kit wherein the three or more implants have the same outer dimensions as one another but they all have different weights (varying volume of void 448 leads to different weights, [0065]). 
As to Claim 11, Moore discloses a kit wherein the three implants have different surface areas (varying shapes leads to different surface area, [0065]).
As to Claim 12, Moore discloses a kit wherein the three implants have different porosities (various cross sectional shaped orifices of [0060]). 
As to Claim 13, Moore discloses a kit wherein the implants are interbody cages [0053, 0060].
As to Claim 22, Moore discloses a method of treating a patient [0094]. The method comprises the steps of retrieve retrieving from among three or more similar implants ([0065, (410)) an implant that has a density that is closest to the density of the patient's native bone at the site of surgical implantation (selection of implant described in [0065]), and implanting the retrieved implant in the patient [0094].
As to Claim 23, Moore discloses a method wherein the implants (410) are interbody cages [0053, 0060]. 
As to Claims 2, 9-17, 22, and 23, Moore discloses the claimed invention except for determining the density of the patient's native bone at a site of surgical intervention, wherein the first implant has a density of about 4.40g/cm3, 3.90 g/cm3, 3.00 g/cm3 or 1.40g/cm3, wherein the second implant has a density of about 3.80 g/cm3, 3.30 g/cm3, 2.00 g/cm3 or 1.00 g/cm3, wherein the third implant has a density of about 3.20 g/cm3, 2.50 g/cm3 1.50 g/cm3 or 0.80 g/cm3, wherein the first implant has a density that falls within the range of about 1.10 g/cm3 to about 1.80 g/cm3, the second implant has a density that falls within the range of about 0.90 g/cm3 to about 1.10 g/cm3, and the third implant has a density that falls within the range of about 0.60 g/cm3 to about 0.90 g/cm3.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create first, second, and third implants within the desired density ranges, since Moore discloses general conditions of the implant in [0061], and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Seel discloses a kit and method for an orthopedic surgical procedure including determining the density of the patient's native bone at a site of surgical intervention [0098, 0231] in order to allow for selection of an implant closest to matching a patient’s native bone [0098, 0231]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit for an orthopedic surgical procedure of Moore with the density determination modification of Seel in order to allow for selection of an implant closest to matching a patient’s native bone.

Claims 3-8, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0117817 to Moore et al. in view of U.S. Patent Pub. No. 2016/0117817 to Seel in view of U.S. Patent No. 6,406,295 to Mahler. 
As to Claims 3-8, 27, and 28, Moore and Seel disclose the claimed invention except for wherein the three or more implants each has a unique indicia that identifies its density relative to the others of the three implants, wherein the indicia of one of the implants is that it is green in color or has a green marking on it, wherein the indicia of one of the implants is that it is yellow in color or has a yellow marking on it, wherein the indicia of one of the implants is that it is red in color or has a red marking on it, wherein the three or more implants is each within its own sealed package within the kit and each package is a different color, wherein the package of the first implant is green or has green markings, the package of the second implant is yellow or has yellow markings, and the package of the third implant is red or has red markings
Mahler discloses a kit for a surgical procedure (Col. 6, Lines 32-47) wherein the three or more implants (10, 12, 14) each has a unique indicia that identifies its density relative to the others of the three implants (Col. 3, Lines 66-67 – Col. 4, Lines 1-10, Col. 6, Lines 57-63), wherein the indicia of one of the implants is that it is green in color or has a green marking on it (Col. 7, Lines 50-51), wherein the indicia of one of the implants is that it is yellow in color or has a yellow marking on it (Col. 7, Lines 48-50), wherein the indicia of one of the implants is that it is red in color or has a red marking on it (various colors of Col. 7, Lines 31-34), wherein the three or more implants is each within its own sealed package within the kit and each package is a different color (Col. 7, Lines 35-47), wherein the package of the first implant is green or has green markings (Col. 7, Lines 50-51), the package of the second implant is yellow or has yellow markings (Col. 7, Lines 48-50), and the package of the third implant is red or has red markings (various colors of Col. 7, Lines 31-34) in order to allow for clear, easy identification of the desired implant to be selected (Col. 3, Lines 33-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit for an orthopedic surgical procedure of Moore and Seel with the color coding modification of Mahler in order to allow for clear, easy identification of the desired implant to be selected.

Claims 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0117817 to Moore et al. in view of U.S. Patent Pub. No. 2016/0117817 to Seel in view of U.S. Patent Pub. No. 2010/0286789 to Meridew. 
As to Claims 18, 19, and 24, Moore and Seel disclose the claimed invention except for wherein the implants are femoral stems of a hip implant and wherein the implants are acetabular components of a hip implant.  
Meridew discloses a kit for a surgical procedure (10, Fig. 1, [0017]) wherein the implants are femoral stems of a hip implant (24a-d, [0017]) and wherein the implants are acetabular components of a hip implant (14, 16, 18, [0018-0019]) in order to allow for selection of a particular implant components for use in a hip implant [0005].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit for an orthopedic surgical procedure of Moore and Seel with the hip implant kit modification of Meridew in order to allow for selection of a particular implant components for use in a hip implant.

Claims 20, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0117817 to Moore et al. in view of U.S. Patent Pub. No. 2016/0117817 to Seel in view of U.S. Patent Pub. No. 2012/0323244 to Cheal et al. 
As to Claims 20, 21, 25, and 26, Moore and Seel disclose the claimed invention except for wherein the implants are components of a knee, wherein the density of the patient's native bone is determined using a DEXA scan providing a DEXA scan T-score, wherein if the DEXA scan T-score of the patient's native bone is -1.0 or higher, then a first implant is retrieved, wherein the first implant has the highest density among the implants; if the DEXA scan T-score of the patient's native bone is between -1.0 and -2.5, then a second implant is chosen, wherein the second implant has a lower density than the first implant but a higher density than a third implant; and if the DEXA scan T-score of the patient's native bone is lower than -2.50, then the third implant is chosen, wherein the third implant has a lower density than either the first implant or the second implant.  
Cheal discloses a kit for a surgical procedure [0040] wherein the implants are components of a knee [0039-0040], wherein the density of the patient's native bone is determined using a DEXA scan providing a DEXA scan T-score [0061] in order to for the use of a desired implant [0040] and accurate density measurements [0061].
It would have been obvious to one having ordinary skill in the art at the time the invention was select an implant based on a specific DEXA score, since Cheal discloses general conditions for optimal fit in [0010, 0048, 0050, 0058] it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit for an orthopedic surgical procedure of Moore and Seel with the knee and DEXA modification of Mahler in order to for the use of a desired implant and accurate density measurements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775